Exhibit 10.2
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
     This AMENDMENT NO. 2 (this “Amendment”) to the Employment Agreement dated
as of September 30, 2003, as amended by Amendment No. 1 to the Employment
Agreement dated January 16, 2007 (the “Employment Agreement”) by and between
Theodore Foxman (the “Employee”) and Eagle Test Systems, Inc., a Delaware
corporation (the “Company”), is entered into as of this 29th day of July, 2008,
by and between the Employee and the Company.
W I T N E S S E T H:
     WHEREAS, the Company desires to continue the employment of the Employee and
the Employee desires to continue employment with the Company.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained, the parties hereto agree as follows:
     1. All capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Employment Agreement.
     2. Section 6(c) of the Employment Agreement is hereby deleted and replaced
in its entirety by the following:
          (c) Termination by Employee for Good Reason. Subject to the payment of
Termination Benefits pursuant to Section 6(e) below, Employee’s employment under
this Agreement also may be terminated by Employee for “Good Reason” (as defined
below); notwithstanding the foregoing, Employee shall not have Good Reason to
terminate his employment hereunder unless Employee has complied with the “Good
Reason Process” (as defined below). For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events: (i) a
substantial adverse change in the nature or scope of the Employee’s
responsibilities, authorities, powers, functions or duties under this Agreement;
(ii) a reduction in the Employee’s annual base salary except for an
across-the-board salary reduction similarly affecting all or substantially all
management employees; or (iii) the relocation of the offices at which the
Employee is principally employed to a location more than seventy (75) miles from
such offices. For purposes of this Agreement, “Good Reason Process” shall mean
that (i) Employee reasonably determines in good faith that a “Good Reason”
condition has occurred; (ii) Employee notifies the Company in writing of the
occurrence of the Good Reason condition within 60 days of such occurrence;
(iii) Employee cooperates in good faith with the Company’s efforts, for a

 



--------------------------------------------------------------------------------



 



period not less than 30 days following such notice (the “Cure Period”), to
remedy the Good Reason condition; (iv) notwithstanding such efforts, the Good
Reason condition continues to exist; and (v) Employee terminates his employment
within 60 days after the end of the Cure Period. If the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.
     3. Section 6(e)(i) of the Employment Agreement is hereby deleted and
replaced in its entirety by the following:
          (i) continuation of salary at a rate equal to 100% of Employee’s Base
Salary as in effect on the date of termination for a period of eighteen
(18) months from the date of termination (payment shall be subject to
withholding under applicable law and shall be made in periodic installments in
accordance with the Company’s usual practice for executive officers of the
Company as in effect from time to time), beginning on the first regular payroll
date following the effective date of the “Release” (as defined below); and
     4. The last paragraph of Section 6(e) of the Employment Agreement is hereby
deleted and replaced in its entirety by the following:
          The Company shall have the right to terminate all of Termination
Benefits set forth in (i) and (ii) in the event that Employee fails to comply
with Employee’s Continuing Obligations under this Agreement. The Company’s
liability for Base Salary continuation pursuant to Section 6(e)(i) shall be
reduced by the amount of any severance pay due or otherwise paid to Employee
pursuant to any severance pay plan or stay bonus plan of the Company.
Notwithstanding the foregoing, nothing in this Section 6(e) shall be construed
to affect Employee’s right to receive COBRA continuation entirely at Employee’s
own cost to the extent that Employee may continue to be entitled to COBRA
continuation after Employee’s right to cost sharing under Section 6(e)(ii)
ceases. The Company and Employee agree that the Termination Benefits paid by the
Company to Employee under this Section 6(e) shall be in full satisfaction,
compromise and release of any claims arising out of any termination of
Employee’s employment pursuant to Section 6(d), and that the payment of the
Termination Benefits shall be contingent upon Employee’s delivery of a general
release of any and all claims (other than those claims arising under this
Agreement) upon termination of employment in a form reasonably satisfactory to
the Company (the “Release”), it being understood that no Termination Benefits
shall be provided unless and until Employee executes and delivers the Release no
later than 45 days following the date Employee’s employment terminates and does
not revoke the Release during the seven-day revocation period.

2



--------------------------------------------------------------------------------



 



     5. The Agreement is hereby amended by inserting the following section as a
new Section 14 at the end thereof:
          14. Section 409A. Notwithstanding anything in this Agreement to the
contrary, if at the time of Employee’s separation from service (a “Separation
from Service”) within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), the Company determines that Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
and if any payment or benefit that Employee becomes entitled to under this
Agreement would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, then no such payment
shall be payable or benefit shall be provided prior to the date that is the
earlier of (A) six months and one day after Employee’s Separation from Service,
or (B) Employee’s death, and the initial payment thereof following such period
shall include a lump sum “catch-up” payment equal to those payments that would
otherwise have been paid during the six-month period, but for the application of
this provision, plus interest at an annual rate equal to the applicable federal
short term rate published by the Internal Revenue Service for the month in which
the Separation from Service occurs, from such date of Separation from Service
until payment. Any subsequent installment payments shall be made in accordance
with Section 6 above. The parties intend that this Agreement will be
administered in accordance with Section 409A of the Code. The parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party. The Company makes no
representation or warranty and shall have no liability to Employee or any other
person if any provisions of this Agreement are determined to constitute deferred
compensation subject to Section 409A but do not satisfy an exemption from, or
the conditions of, such section.
     6. Except as set forth in this Amendment, all terms and provisions of the
Employment Agreement shall remain in full force and effect in accordance with
the terms thereof.
     7. This Amendment shall be construed and enforced in accordance with the
laws of the State of Illinois.
     8. This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.
[Remainder of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment under seal as of
the date first set forth above.

                  COMPANY:    
 
                EAGLE TEST SYSTEMS, INC.    
 
           
 
  By:        
 
     
 
Name: Leonard Foxman    
 
      Title: Chief Executive Officer    
 
                EMPLOYEE:    
 
                     
 
  Theodore   Foxman    

4